Name: 2000/822/EC: Council Decision of 22 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement
 Type: Decision
 Subject Matter: Africa;  tariff policy;  fisheries;  agricultural activity;  international trade;  European construction
 Date Published: 2000-12-30

 Avis juridique important|32000D08222000/822/EC: Council Decision of 22 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement Official Journal L 336 , 30/12/2000 P. 0092 - 0092Council Decisionof 22 December 2000on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement(2000/822/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(2), thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 16 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part(1), which is in force since 1 March 1998, states that the Community and Tunisia are to liberalise gradually their reciprocal trade in agricultural and fishery products.(2) Article 18 of the Euro-Mediterranean Agreement provides that from 1 January 2000 the Community and the Republic of Tunisia are to assess the situation with a view to determining the liberalisation measures to be applied by the two Contracting Parties with effect from 1 January 2001.(3) The Community and the Republic of Tunisia have agreed to amend Protocols Nos 1 and 3 to the Agreement by means of an Agreement in the form of an Exchange of Letters. This Agreement should be approved.(4) The measures necessary for the implementation of this Decision should be adapted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(2),HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 21. The Commission shall be assisted by the Management Committee for Cereals established by Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(3) or, where appropriate, by the committees established by the corresponding provisions of other regulations on the common organisation of markets or by the Customs Code Committee established by Article 248a of Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(4).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 3The President of the Council is hereby authorised to designate the person empowered to sign the Agreement so as to bind the Community.Done at Brussels, 22 December 2000.For the CouncilThe PresidentD. Voynet(1) OJ L 97, 30.3.1998, p. 1.(2) OJ L 184, 17.7.1999, p. 23.(3) OJ L 181, 1.7.1992, p. 21. Regulation last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 37).(4) OJ L 302, 19.10.1992, p. 1.